Citation Nr: 1128210	
Decision Date: 07/28/11    Archive Date: 08/04/11

DOCKET NO.  05-32 266	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for degenerative disc disease of the lumbar spine.

2.  Entitlement to service connection for an acquired psychiatric disorder, to include panic disorder.


REPRESENTATION

Appellant represented by:	Kentucky Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M. Scott Walker, Counsel


INTRODUCTION

The Veteran served on active duty from March 1948 to July 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2003 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.  The Board remanded the Veteran's claims in October 2006 in order for the Veteran to be afforded a BVA Travel Board hearing.  The Veteran was afforded this hearing in January 2008 before the undersigned Veterans Law Judge.  The transcript of this hearing has been associated with the claims file.  

The Veteran's claims were remanded by the Board for further development in April 2008 and August 2010.  In addition, the Board requested an expert medical opinion from the Veterans Health Administration (VHA), for each issue on appeal, in April 2011.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  Degenerative disc disease of the lumbar spine had its onset in service.

2.  A panic disorder had its onset in service.



CONCLUSIONS OF LAW

1.  Degenerative disc disease of the lumbar spine was incurred in active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2010).  

2.  A panic disorder was incurred in active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).  

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


I. Veterans Claims Assistance Act of 2000 (VCAA)

As a preliminary matter, the Board notes that regulations enacted under the VCAA require VA to notify claimants and their representatives of any information that is necessary to substantiate a claim for benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103(a), 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159(b), 3.326(a) (2010).  

In the instant case, the Veteran's claims for entitlement to service connection for an acquired psychiatric disorder and degenerative disc disease of the lumbar spine are granted herein.  As such, any deficiencies with regard to VCAA for these issues are harmless and non-prejudicial.  

II.  Service connection

In this case, the Veteran claimed that he has an acquired psychiatric disorder, as well as lumbosacral degenerative joint disease, and that his disorders were caused, or aggravated by, his period of active service.  

In order to establish service connection for a claimed disability, the facts must demonstrate that a disease or injury resulting in current disability was incurred in active military service or, if pre-existing active service, was aggravated therein.  
See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2010).  

Service connection may also be granted for any disease diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  See 38 C.F.R. § 3.303(d) (2010).  In addition, certain chronic diseases, such as arthritis, may be presumed to have been incurred or aggravated during service if they become disabling to a compensable degree within one year of separation from active duty.  See 38 U.S.C.A. §§ 1101, 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2010).

The United States Court of Appeals for Veterans Claims (Court) held that, in order to prevail on the issue of service connection on the merits, there must be medical evidence of (1) a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  See generally Hickson v. West, 12 Vet. App. 247, 253 (1999).

Degenerative disc disease of the lumbar spine 

Regarding an in-service diagnosis for a back disorder, the Board observes that the Veteran's service treatment records confirm that he was involved in a motor vehicle accident in May 1964 that resulted in complaints of back pain in the mid-thoracic area.  See service treatment records, May 1964.  Additional records reflect instances of treatment for back pain, to include a report by the Veteran in which he bent over and felt a sudden snap in the low back.  See service treatment record, February 1966.  On separation in July 1967, the examiner noted that the Veteran's spine was "Normal," and no spinal abnormality was reported.  See separation examination report, July 5, 1967.

Post-service, private medical records dated from July 1979 to December 1979 reveal that the Veteran had been diagnosed with acute disc syndrome with probable disc herniation in the lower lumbar spinal area, and associated sciatic neuritis, after a July 1979 work injury.  A November 1979 x-ray of the Veteran's back revealed that he had scoliosis and moderate hypertrophic changes throughout the lumbar spine.  A moderate compression type deformity of the anterior portion of the body of L1 was also noted; and this was thought to be an old, healed compression fracture.  Thereafter, the Veteran was injured again in July 1985 and October 1986 for which he continued to seek chiropractic assistance.  According to an appointment list dated from October 1990 to June 2000 for the Frankfort Chiropractic Center, the Veteran received treatment in association with a diagnosis of lumbar disc syndrome.  

In connection with his claim, the Veteran was afforded a VA orthopedic examination in July 2003.  The examiner noted a review of the Veteran's claims file.  X-rays revealed degenerative disc disease at L5-S1 greater than L4-5, degenerative spur formation, mild scoliosis, and probable gall stones.  Following a physical examination and interview, the VA examiner opined that the Veteran's current lumbar spine condition was not related to the accidents documented during the Veteran's period of active service.  However, the examiner did not address the Veteran's diagnosis of degenerative disc disease.  Rather, the examiner focused on the lack of evidence in the claims file indicating that the Veteran had a diagnosis of ruptured, herniated discs.  See VA examination report, July 2003.  

Subsequent medical evidence contained in the claims file includes an MRI of the Veteran's lumbar spine taken in March 2007 that revealed he had a suspected hemangioma of the L1 vertebral body with very mild wedging, degenerative disc changes at the L4-5 and L5-S1 levels, focal posterior central disc bulge versus small posterior central disc herniation at the L4-5 level resulting in mild spinal stenosis, and scattered facet arthritic changes.  See VA outpatient report, March 2007.  Additional reports noted continuing complaints of lower back pain.

Following an April 2008 Board remand, the Veteran was afforded an additional VA examination in March 2010.  The examiner noted a review of the claims file.  The Veteran stated that, after separation, he was seen for low back pain with right leg pain and weakness.  He further reported that his back was in constant pain.  X-ray evidence revealed considerable narrowing of the L5-S1, and, to a lesser degree, the L4-5 disc space, as well as at least three laminated calcifications in the right upper quadrant (most likely gall stones).  The Veteran was diagnosed with degenerative disc disease, L5-S1, L4-5, degenerative spur formation, and mild scoliosis.  Ultimately, the examiner opined that the Veteran's current diagnoses were less likely than not related to service.  In support of that opinion, the examiner noted that degenerative diseases of the lumbar spine are typically not caused by single "stress or strain-type" injuries, but rather are the result of years and years of cumulative weight-bearing damage, including carrying and bending.  The examiner also alluded to back injuries sustained after separation.  Finally, the examiner stated that the Veteran's current spine disorder is not uncommon for someone 80 years of age.

In an August 2010 Board remand, the Board noted that the March 2010 opinion was contradictory in nature.  First, the examiner stated that degenerative disc disease was caused by years of wear and tear, and therefore not related to his military service.  Here, the Veteran served on active duty from 1948 to 1967, a military career spanning nearly two decades.  The examiner failed to account for this length of time when forming his opinion, as well as the "wear and tear" which may have occurred.  Further, the examiner stated that degenerative disc disease was not caused by isolated incidents, but rather years of weight bearing.  However, in support of his opinion, he relied upon post-service accidents to demonstrate that the Veteran's in-service accident was not the cause of his current disorders.  As such, the examiner relied upon post-service traumatic injuries when forming a negative opinion, even though he previously stated that traumatic events are not the cause of degenerative disc disease in this case.

Subsequent to the August 2010 Board remand, an additional opinion was requested from the March 2010 examiner.  However, the examiner refused to offer a supplemental opinion, noting only that "another review of the claims file was not needed," and that his prior opinion specifically addressed the Veteran's current medical conditions.  Therefore, without any reference to the Board's contention that the prior examination report was ultimately contradictory in nature, and therefore of little probative value to the case at hand, the examiner concluded that an additional opinion was not necessary.  See December 2010 VA supplemental opinion.

Due to the unwillingness of the March 2010 VA examiner to provide a comprehensive opinion, the Board requested an opinion from a Veterans Health Administration (VHA) specialist in April 2011, so as to determine the etiology of the Veteran's back disorder.  In accordance with that request, an opinion was provided in May 2011.  The specialist noted a review of the Veteran's service treatment records, to include his motor vehicle accident which resulted in a two-day hospitalization and complaints of back pain.  Also noted were the Veteran's ongoing complaints of back pain since that time.  Citing the March 2010 VA opinion, the specialist stated that he disagreed with the March 2010 VA examiner's statement that degenerative disc disease is not typically caused by a single injury.  Instead, the specialist argued that longstanding spinal difficulties can follow a single injury "without question."  Further, it was noted that radiographic changes of the lumbar spine can take a prolonged period of time, following a specific injury, or can occur as a result of aging or recurrent injuries.  

Ultimately, the specialist opined that it was at least as likely as not that the Veteran's degenerative disc disease of the lumbar spine was related to his period of active service, to include complaints of back pain in May 1964 and February 1966, or otherwise to include years of cumulative weight-bearing (including bending and carrying between 1948 and 1967) while on active duty.  See Opinion, May 2011.

When facing conflicting medical opinions, the Board must weigh the credibility and probative value of each opinion, and in so doing, the Board may favor one medical opinion over the other.  See Evans v. West, 12 Vet. App. 22, 30 (1998) (citing Owens v. Brown, 7 Vet. App. 429, 433 (1995)).  The Board must account for the evidence it finds persuasive or unpersuasive, and provide reasons for rejecting material evidence favorable to the claim.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994).  

In determining the weight assigned to this evidence, the Board also looks at factors such as the health care provider's knowledge and skill in analyzing the medical data.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993); see also Black v. Brown, 10 Vet. App. 279, 284 (1997).

In another precedent decision, Nieves-Rodriguez v. Peake, 22 Vet App 295 (2008), the Court discusses, in great detail, how to assess the probative weight of medical opinions and the value of reviewing the claims folder.  The Court held that claims file review, as it pertains to obtaining an overview of the claimant's medical history, is not a requirement for medical opinions.  The Court added, "[i]t is the factually accurate, fully articulated, sound reasoning for the conclusion, not the mere fact that the claims file was reviewed, that contributes probative value to a medical opinion."

In the Nieves-Rodriguez decision, the Court vacated the Board's decision because the Board had dismissed one of the two favorable private medical opinions solely on the basis that the physician had not reviewed the claims folder, without an explanation of why that failure compromised the value of the medical opinion.  By contrast, the Court held that, in rejecting the other private medical opinion, the Board had offered adequate reasons and bases for doing so (the doctor had overlooked pertinent reports regarding the Veteran's medical history), and thus, the Board's rejection was not based solely on the failure to completely review the claims file. 

Here, the Board finds that the 2003 VA examination report to be of lesser probative weight than other medical evidence of record.  As noted in the prior Board remand, the examiner did not address the Veteran's diagnosis of degenerative disc disease.  Rather, the examiner focused on the lack of evidence in the claims file indicating that the Veteran had a diagnosis of ruptured, herniated discs.

Likewise, the Board affords little probative weight to the March 2010 VA opinion.  As addressed in detail above, the examiner noted that degenerative disc disease was caused by years of wear and tear, and therefore not related to his military service, failing to take into account that the Veteran served on active duty from 1948 to 1967, a military career spanning nearly two decades.  Further, he relied upon post-service traumatic injuries when forming a negative opinion, even though he previously stated that traumatic events are not the cause of degenerative disc disease in this case.

Instead, the Board assigns the greatest probative value to the VHA opinion authored in May 2011.  The opinion was well-reasoned and supported by a rationale consistent with other evidence of record, to include the fact that the Veteran's inservice motor vehicle accident resulted in a two-day hospitalization and complaints of back pain.  Also noted were the Veteran's ongoing complaints of back pain since that time.  The specialist stated that longstanding spinal difficulties can follow a single injury "without question."  Further, it was noted that radiographic changes of the lumbar spine can take a prolonged period of time, following a specific injury, or can occur as a result of aging or recurrent injuries.  

As to statements in support of his claim within the record, the United States Court of Appeals for the Federal Circuit (Federal Circuit) held that lay evidence is one type of evidence that must be considered, and competent lay evidence can be sufficient in and of itself.  In this case, the Veteran can attest to factual matters of which he had first-hand knowledge, such as in-service back pain following a motor vehicle accident, as well as continuous back pain since separation.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  Therefore, while the Veteran has not been shown to be competent to establish an etiological nexus between his claimed disorder and his period of active duty (see Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992)), the Board has taken note of the Veteran's contentions with regard to his symptomatology.

In sum, the most probative evidence of record does establish that the Veteran's currently-diagnosed degenerative disc disease of the lumbar spine had its onset in service.  The record establishes that the Veteran's degenerative disc disease of the lumbar spine is related to complaints of back pain in May 1964 and February 1966, or otherwise to include years of cumulative weight-bearing (including bending and carrying between 1948 and 1967) while on active duty.  Resolving the benefit of the doubt in favor of the Veteran, the Board finds that service connection for lumbar degenerative disc disease is warranted.  See 38 U.S.C.A. § 5107(b) (West 2002).

Acquired psychiatric disorder, to include panic disorder 

With regard to the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder, to include a panic disorder, service treatment records reveal assertions from the Veteran that he had been nervous his entire life; and that this nervousness had increased during the time frame from 1955 to 1960.  See service treatment report, September 1960. The Veteran reported multiple instances of tight feelings in the chest that he reported occurred with episodes of emotional stress.  Records dated in February 1962 reflect complaints of acute nervousness with no known cause, and it appears that the Veteran was diagnosed with anxiety and prescribed medication at that time.  On separation, the examiner noted that the Veteran was "Normal" with regard to psychiatric symptoms, and no psychiatric disorder was noted at that time.  See examination report, July 5, 1967.

Post-service, medical records to date do not specifically diagnose the Veteran with a panic disorder (other than by the Veteran's own history) and do not reference complaints of panic attacks.  However, the Board observes that records do document the Veteran's reports of taking Librium continuously since separation to control his panic disorder.  See VA outpatient report, August 2002; VA examination report, July 2003.  

During the Veteran's January 2008 Board hearing, he testified that he began having panic attacks in service and that he was treated for these attacks with shots and medication.  See Transcript, pp. 19-20; see also Statements, January 2004 and April 2007.  Post-service, he reported that he used to experience panic attacks daily but that he presently has them approximately once a month.  See Transcript, p. 19.  He stated that he presently takes medication for his nerves; and that he has been taking "nerve medication" to include Librium and Chlordiazepoxide, on and off, since separation from active duty in 1967.  See Transcript, pp. 19-20;  see also Statement, May 2007.

Following an April 2008 Board remand, the Veteran was afforded a VA psychiatric examination in October 2009.  At that time, the examiner noted a history of screening for alcohol abuse, depression, and PTSD.  Each screening was negative from November 2001 through August 2009.  The examiner stated that there was documentation within the record to demonstrate that the Veteran had taken medication of a type consistent with treatment for a panic disorder since separation, without actual documentation of an underlying diagnosis thereof.  The examiner further noted that, during the interview, the Veteran was not comfortable labeling his symptoms as psychiatric, and he stated that he had not experienced those symptoms since the 1980's.  The Veteran further denied any symptoms of nervousness prior to military service, in contrast to prior assertions in which the Veteran attested to feelings of nervousness his entire life.  Further, it was noted that, although panic symptoms were reported during the Veteran's period of active service, he was not diagnosed with any other psychiatric symptoms.

The Veteran reported an incident in which the submarine on which he was serving would not surface without extraordinary measures, for which the Veteran was responsible, and that he was afraid that the submarine would explode.  He stated that he has controlled his panic attacks with some form of medication since that time.  However, the Veteran denied experiencing any current psychiatric symptoms.  Ultimately, the Veteran was diagnosed with a panic disorder by history, controlled with medication.  The examiner stated that the Veteran clearly had panic episodes that began during his enlistment after frightening experience onboard a submarine, and for a number of years afterwards, but noted that the Veteran had not experienced a panic episode for decades (although he continued to take medication for panic attacks).  The examiner was unable to determine whether his panic disorder had resolved, or was present and effectively controlled by medication, but that it was evident that the Veteran continued to take medication for a panic disorder that developed in the service in response to a service-based stressor which persisted for a number of years after discharge.

However, in direct contrast to the statements above, the examiner then opined that the Veteran's panic disorder was less likely than not caused by, or aggravated by, his period of active service.  To support his opinion, the examiner noted that the Veteran's in-service event (the submarine incident) was not referenced in his service treatment records.  Instead, the examiner noted that the Veteran's service treatment records contained only "one critical reference" to this issue of the onset and etiology of his panic disorder, on November 15, 1960.  The examiner further stated that "it cannot be determined with any certainty whether or not his military service aggravated his panic disorder."

The Board noted in August 2010 that, in the section of the opinion which constitutes a negative etiological nexus, the examiner placed the onset of the Veteran's panic disorder in November 1960.  While that complaint did not involve a submarine accident, it did occur during the Veteran's period of active service.  Also, the first part of the examiner's opinion stated that the Veteran's panic disorder had its onset in service, while the second portion of the opinion noted that the Veteran's disorder was not aggravated by active duty.  

As such, the Board remanded the Veteran's claim in August 2010 so as to obtain a supplemental opinion.  However, as noted above, the VA examiner refused to offer a supplemental opinion, noting only that the opinion specifically addressed the Veteran's condition, and that an additional opinion was not necessary.  See December 2010 VA supplemental opinion. 

In April 2011, the Board requested an opinion from a VHA specialist, which was provided in June 2011.  The specialist stated that medical evidence of record indicated that the Veteran has been nervous all of his life, and that his nervousness increased between 1955 and 1960, during his period of active duty.  One panic attack was noted, manifested by a tight feeling in his chest.  While evidence of record demonstrated that the Veteran has taken Librium for his nerves, the specialist observed that panic disorder had not been formally diagnosed.  It was noted that the Veteran had not experienced a panic attack for decades, that no hospitalizations or continued psychiatric treatment was of record, and that he worked as a police officer for 21 years, functioning well with his medication.

Based upon a review of the record, the specialist concluded that there was a "slight chance" that the Veteran's currently-diagnosed panic disorder is directly related to his period of active service.  In addition, the examiner noted that the Veteran had problems with anxiety his entire life, and she was unable to determine whether the disorder clearly and unmistakably preexisted the Veteran's period of active service.  Moreover, the specialist was unable to determine whether the Veteran's panic disorder had worsened over time, as the Veteran reported that his symptoms were well-controlled with medication, and no recent flare-ups were reported.  See Opinion, June 2011.

To that end, the Board notes that every veteran shall be taken to have been in sound condition when examined, accepted and enrolled for service, except as to defects noted at the time of the examination, acceptance and enrollment, or where clear and unmistakable evidence demonstrates that the disease or injury existed before acceptance and enrollment, and was not aggravated by such service.  38 U.S.C.A. §§ 1111, 1137.

The provisions of 38 C.F.R. § 3.304(b) were amended effective May 4, 2005 (See 70 Fed. Reg. 23029 (May 4, 2005)) and are now consistent with 38 U.S.C.A. § 1111.

The presumption of soundness attaches only where there has been an induction medical examination during which the disability about which the Veteran later complains was not detected.  See Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  The regulations provide expressly that the term "noted" denotes "[o]nly such conditions as are recorded in examination reports," 38 C.F.R. § 3.304(b), and that "[h]istory of pre-service existence of conditions recorded at the time of examination does not constitute a notation of such conditions."  Id. at (b)(1).

Here, because a psychiatric disorder was not noted on enlistment, the presumption of soundness attaches.  Further, following an examination of each ambiguous VA opinion of record, the Board finds that the claims file does not contain clear and unmistakable evidence to demonstrate that any psychiatric disorder existed before acceptance and enrollment.  While each examiner noted that the Veteran may have had a psychiatric disorder which existed prior to service, and that events during service may have aggravated that disorder, there is no evidence of record  to show that any preexisting disorder was clearly aggravated by service.  See 38 U.S.C.A. §§ 1111, 1137 (2010). 

Following a review of the evidence of record and most importantly the Veteran's two VA psychiatric opinions, the Board finds that the October 2009 VA examination report is of limited probative value with regard to etiology.  As noted above, the examiner stated that the Veteran clearly had panic episodes that began during his enlistment after frightening experience onboard a submarine, and for a number of years afterwards.  However, the examiner then opined that the Veteran's panic disorder was less likely than not caused by, or aggravated by, his period of active service, stating that it could not be determined with any certainty whether or not his military service aggravated his panic disorder.  As such, the opinion is, at best, ambiguous with regard to whether the Veteran's disorder was caused by, or aggravated by, his period of active duty.

Likewise, the Board affords limited probative weight to the VHA opinion.  As addressed in detail above, the specialist concluded that there was a "slight chance" that the Veteran's currently-diagnosed panic disorder is directly related to his period of active service.  In addition, the examiner noted that the Veteran had problems with anxiety his entire life, and she was unable to determine whether the disorder clearly and unmistakably preexisted the Veteran's period of active service.  Moreover, the specialist was unable to determine whether the Veteran's panic disorder had worsened over time, as the Veteran reported that his symptoms were well-controlled with medication, and no recent flare-ups were reported.  Therefore, this medical opinion is also clouded in ambiguity, and a definitive opinion was not provided.

In sum, the evidence in this case does not clearly delineate whether the Veteran's panic disorder had its onset in service, or is etiologically related to service.  Similarly, examiners have not been able to definitively indicate whether the Veteran still has a panic disorder or whether such disorder is simply well-controlled with medication.  The Board does note however, on this point that each VA examiner of record referred to a current "psychiatric disorder" or a "panic disorder" during their analysis of the Veteran's claim, and the 2009 examiner offered a diagnosis of a panic disorder "by history" with the parenthetical "controlled with medication."  As such, the Board will resolve any doubt on this point in the Veteran's favor as to whether these statements indicate evidence of a current disability.

As the record lacks clear and unmistakable evidence to demonstrate a preexisting condition, or evidence of inservice aggravation thereof, the Board now turns to the question of inservice occurrence.  While the October 2009 examiner ultimately provided a negative etiological opinion, he noted that the Veteran clearly had panic episodes that began during his enlistment after frightening experience onboard a submarine, and for a number of years afterwards.  Further, the VHA specialist determined that there was a chance that the Veteran's current disorder was directly related to service.  As noted above, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert.  Here, the Board finds that the evidence both for and against the Veteran's claim is in relative equipoise.  Therefore, his claim for entitlement to service connection for a panic disorder is granted.


ORDER

Entitlement to service connection for a panic disorder is granted.

Entitlement to service connection for degenerative disc disease of the lumbar spine is granted.




____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


